
	

114 HR 5363 IH: To authorize the President to award the Medal of Honor posthumously to Corporal David Dunnels White of the United States Army for his capture of Confederate Major General George Washington Custis Lee at the Battle of Sailor’s Creek, Virginia, during the Civil War.
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5363
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Lance (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To authorize the President to award the Medal of Honor posthumously to Corporal David Dunnels White
			 of the United States Army for his capture of Confederate Major General
			 George Washington Custis Lee at the Battle of Sailor’s Creek, Virginia,
			 during the Civil War.
	
	
		1.Authorization for award of Medal of Honor to Corporal David Dunnels White for acts of valor during
			 the Civil War
 (a)FindingsCongress makes the following findings: (1)Confederate Major General George Washington Custis Lee, son of Confederate General Robert E. Lee, was forcibly captured during the hard-fought, brutal, hand-to-hand combat of the Battle of Sailor’s Creek, Virginia, on April 6, 1865.
 (2)The capture of Major General Custis Lee contributed to the disruption of the Confederate command structure, helped to impede the ability of the Confederate leaders to coordinate effective resistance, and brought the fighting to an earlier conclusion, unquestionably saving many lives on both sides.
 (3)In 1894, Harris S. Hawthorn, a veteran of the 121st New York Infantry Regiment, applied for and was awarded a Medal of Honor for his stated role in the capture of Major General Custis Lee.
 (4)In 1897, the 37th Massachusetts Regiment Veterans Association filed a formal protest with the Secretary of War against the award of a Medal of Honor to Harris S. Hawthorn for the capture of Major General Custis Lee, asserting that Corporal David Dunnels White of the 37th Massachusetts Infantry Regiment actually captured Major General Custis Lee.
 (5)The 37th Massachusetts Regiment Veterans Association provided a plethora of eyewitness testimony, sworn affidavits, and physical evidence during their formal protest to support their assertion regarding Corporal David Dunnels White’s capture of Major General Custis Lee.
 (6)In 1916, the Medal of Honor Review Board determined that the act of capturing Major General Custis Lee at the Battle of Sailor’s Creek, Virginia, on April 6, 1865, was an act worthy of, and qualified for, a Medal of Honor under laws and regulations.
 (7)However, the matter of who actually captured Major General Custis Lee remained unresolved by the Medal of Honor Review Board.
 (8)The Center of Military History of the United States Army, after an exhaustive review of this matter in 2011, stated the following in their concluding memoranda dated August 9th and 11th, 2011:
 (A)Corporal White is widely acknowledged as the captor of Confederate MG George Washington Custis Lee during the Battle of Sailor’s Creek, Virginia, on 6 April, 1865..
 (B)Both White and Hawthorn are credited with capturing General Lee in the reports published in The War of the Rebellion, but this is misleading. The cumulative evidence presented in the recommendation packet indicates that White rather than Hawthorn captured Lee..
 (9)The Center of Military History, having weighted all the evidence in this matter, made a determination that Corporal David Dunnels White of the 37th Massachusetts Infantry Regiment, rather than Harris S. Hawthorn, was the actual captor of Major General Custis Lee at the Battle of Sailor’s Creek, Virginia, April 6, 1865.
 (b)Waiver of time limitationsNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor posthumously under section 3741 of such title to Corporal David Dunnels White of the 37th Massachusetts Infantry Regiment, United States Army, for the acts of valor during the Civil War described in subsection (c).
 (c)Acts of valor describedThe acts of valor referred to in subsection (b) are the actions of Corporal David Dunnels White of the 37th Massachusetts Infantry Regiment who, at the risk of his own life and above and beyond the call of duty, exhibiting gallantry and intrepidity, pursued and forcibly captured, singlehandedly, Confederate Major General George Washington Custis Lee at the Battle of Sailor’s Creek, Virginia, on April 6, 1865, which contributed to the disruption of the Confederate command structure, helped to impede the ability of the Confederate leaders to coordinate effective resistance, and brought the fighting to an earlier conclusion, unquestionably saving many lives on both sides.
			
